Citation Nr: 0533342	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from July 1955 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for residuals of a back injury and for a rheumatic 
heart disorder.

The case was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had not been received to reopen a service connection 
claim for rheumatic fever, but that new and material was 
presented to reopen a service connection claim for a back 
disorder.  

Subsequently, the case came before the Board again in August 
2005 at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case is before the Board for final 
adjudication on the merits. 


FINDINGS OF FACT

The preponderance of the evidence is against a conclusion 
that the veteran has a current back disorder that is the 
result of service, to include by way of aggravation.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant both before (January 2002) and after (most 
recently January 2005) the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In January and April 2002, June 2004 and January 2005 letters 
implementing VA's duties to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claim, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  These letters also provided full notice 
as to the VCAA's provisions, and the January 2005 letter 
included the statement, "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised, by virtue of 
May and June 2002 rating decisions, a detailed December 2002 
Statement of the Case (SOC) and Supplemental SOCs, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that the record contains numerous private medical records 
and opinions as well as a recent VA examination with 
pertinent opinions.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  The 
Board notes, in addition, that the service medical records 
have been secured for the file.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records include a pre-induction 
examination dated in December 1945, which did not show any 
abnormalities of the spine.  A July 1955 medical record noted 
a history of an automobile accident in 1953, resulting in a 
fracture of the lumbar spine followed by pain in the low back 
since that time.  The veteran complained of pain on standing 
and marching.  Physical examination and X-ray films of the 
lumbar spine were negative, and no disease was found.  

An August 1955 entry indicates that the veteran complained of 
steady low back pain.  It was noted that he had been driving 
a delivery truck when his back injury occurred in a November 
1953 vehicle accident.  It was noted that he had received 
treatment for arthritis, neuritis, and possible disc 
problems, but had never been hospitalized.  Physical 
examination revealed that the veteran moved freely with no 
distress, there was slight tenderness at L4-5, and otherwise 
the examination, including X-ray films of the back, was 
entirely negative.  The examiner found no basis for 
disability, and reported that no disease was found.

A September 1955 entry indicated that the veteran had a 
history of rheumatic fever since 1951 and complained of 
symptoms including somatic problems, joint pain, and 
shortness of breath, but no organic disease was found upon 
clinical evaluation.  The examiner's impression was that the 
veteran was a severe neurotic and was of doubtful usefulness 
to the service, and it was recommended that he be worked up 
by the mental hygiene clinic and possibly considered for 
discharge on psychiatric grounds.  Passive-dependent 
personality was diagnosed in September 1955.  In September 
and October 1955, the veteran continued to complain of 
arthralgia and back pain.

The service medical records show that in October 1955 the 
veteran underwent an examination by the mental hygiene 
service which revealed a diagnosis of inadequate personality 
manifested by, among other things, chronic hypochondria.  The 
report indicated that since induction in July 1955, the 
veteran had done no duty, having been hospitalized for 
evaluation of migratory joint pains.  Separation from 
military service was recommended, based upon unsuitability.  
The November 1955 separation examination showed no 
abnormalities of the spine.

In December 1955, the veteran filed a service connection 
claim for a back condition.  A VA examination was scheduled 
for January 1956; however, the veteran failed to report for 
it.  In January 1956, the veteran was notified that his 
service connection claim for a back disorder was denied.  He 
did not initiate an appeal as to that decision, and it became 
final.

In January 2001, the veteran filed a service connection claim 
for a low back disorder, contending that this condition had 
existed prior to service and was aggravated therein.

In April 2002, private medical records of Dr. R. dated from 
1991 to 2002 were received for the record.  Those records 
reflect that the veteran was seen for cardiovascular and 
pulmonary conditions.  A February 2002 record indicates that 
the veteran was involved in an automobile accident on January 
24, 2002, following which he complained of some minor aches 
and pains in the back.

The record also includes a private medical statement of Dr. 
S., dated in September 2002.  Dr. S. stated that he had been 
treating the veteran for low back pain, and that the veteran 
had reported that he had a past injury to the low back while 
in service.  Dr. S. opined that it was at least as likely as 
not that his current condition (pain) was related to the 
service injury.

Also received in September 2002 was a statement from a 
physical therapist indicating that the veteran had been a 
patient from February to August 2002 for treatment of the mid 
to low back following a January 2002 motor vehicle accident. 
She noted that the veteran had developed back pain while in 
service, when he was diagnosed with a fractured lower lumbar 
vertebra and ruptured disc following a car accident.  She 
opined that his current condition was most probably related 
to the old back injury he sustained in military service.

In August 2003, the veteran also provided information from a 
health guide and medical encyclopedia concerning the effects 
of a back injury, to the extent that it can be productive of 
long-term residuals.

In November 2004, the RO requested records from R K., a 
chiropractor.  Evidence received from R.K. received in 
December 2004 consists primarily of September 2002 records.  
The record indicated that the veteran was involved in a side-
swipe collision on an icy road in late January 2002, during 
which he was thrown into the dash and windshield and hit his 
head.  The veteran complained of low back pain, and it was 
noted that he had experienced similar pain years ago, but 
only occasional trouble owing to over-work until the 
accident.  It was further noted that the most recent low back 
pain episode was in the 1970's.  It was reported that 
walking, standing and lifting were all painful in the low 
back since the accident.  The report stated that the veteran 
could not stand at a table and peel potatoes without low back 
pain, but that he had experienced no trouble prior to the 
accident.  X-ray films taken in September 2002 revealed 
moderate degenerative joint disease within the disc spaces 
with no intrinsic bony lesions or fractures.  

A VA examination was conducted in March 2005, and the claims 
folder was reviewed.  The veteran complained of low back pain 
radiating into the thighs.  He reported that he was involved 
in a motor vehicle accident prior to induction into the 
military.  It was noted that X-ray films of the lumbar spine 
dated in August 1955 were normal.  The report also indicated 
that he was involved in a second motor vehicle accident in 
2002, at which time he sustained neck and back injuries.  The 
examiner also pointed out that the veteran had been on 
triamcinolone for the past 12 years for a pulmonary disorder.  
A diagnosis of steroid induced osteoporosis of the 
thoracolumbar spine, with multiple vertebral body compression 
deformities at the thoracolumbar area, was made.  The 
examiner opined that the veteran's current back disorder was 
not related to any back injury that he sustained during 
military service; instead indicating that it was at least as 
likely as not that the veteran's generalized osteoporosis and 
vertebral body compression deformities were secondary to his 
long-term use of steroid medication prescribed for his 
pulmonary condition.   

In May 2005, the veteran's representative submitted a 
statement identifying several inconsistencies and alleged 
errors in the examination report.  The representative stated 
that the VA examiner indicated that the veteran had been on 
triamcinolone for the past 12 years, and accordingly opined 
that the veteran's back problems were steroid-induced and not 
related to service.  The representative indicated that it was 
not until December 2000 correspondence from Dr. W. to Dr. R. 
that it was suggested that the veteran be placed on steroid 
medical and this was not prescribed until January 2001.  This 
correspondence is of record.  A remand was requested to 
clarify this and several other matters.

The representative also identified a July 2002 medical record 
of Dr. M. as supporting the veteran's claim.  At that time 
chronic low back syndrome with degenerative disc disease and 
osteoarthritis of the lumbar spine was diagnosed.  It was 
noted that X-ray films from the insurance carrier had been 
obtained which showed an old compression fracture of L3 and 
significant degenerative changes of L1, L2, L3, and L4, as 
well as significant lumbar scoliosis.  Dr. M. commented that 
all of these conditions were pre-existent.  He also answered 
several questions for insurance purposes.  Dr. M. stated that 
he did not feel that the veteran needed treatment or physical 
therapy, and opined that there was a causal relationship 
between the motor vehicle accident and back pain.  It was 
commented that most of the veteran's symptoms would be 
related to the pre-existent osteoarthritis of the lumbar 
spine.  

Also of record is a February 2005 medical statement of the 
veteran's chiropractor, R.K., who reported that he treated 
the veteran for a low and mid-back injury that he sustained 
during a motor vehicle accident in January 2004.  It was 
noted that there was a successful resolution of symptoms and 
findings related to the motor vehicle accident.  R.K. stated 
that the veteran suffered from chronic symptoms of somewhat 
different character, also of the lower back, which had been 
present since he was injured in the military service.  R.K. 
opined that the veteran's current symptoms were causally 
related to service.

A VA examination was conducted in August 2005 by the same VA 
examiner who had evaluated the veteran in March 2005.   The 
claims folder was again reviewed.  The veteran complained of 
low back pain and numbness in the feet.  He reported that he 
had been taking triamcinolone for his pulmonary condition 
from 2001-2005, and had not been taking it for 12 years as 
previously recorded.  It was noted that he had been a motor 
vehicle accident in 2002, and had been seeing a chiropractor 
on a regular basis.  A diagnosis of advanced degenerative 
intervertebral disc disease of the lumbar spine with an old 
compression fracture of L3, without evidence of 
radiculopathy, was made. 

After reviewing the claims folder and service medical 
records, the examiner opined that it was at least as likely 
as not that the veteran's claim that he sustained a fractured 
spine in 1953, prior to induction into service, was 
unfounded.  The examiner explained that the veteran 
complained of back pain in service and was examined, at which 
time physical examination and X-ray films of the spine were 
completely normal.  The examiner opined that it is at least 
as likely as not that, had the veteran sustained a fractured 
lumbar vertebra in 1953, this trauma would have been apparent 
either by vertebral body deformities or degenerative changes, 
none of which was apparent.  

The examiner commented that, regarding the veteran's post-
service history, there was very little data regarding the 
veteran's back condition until his accident in 2002.  It was 
noted that after that accident, the veteran had been examined 
by several physicians and a physical therapist, all of whom 
were of the opinion that the veteran's complaints were 
related to his vertebral fracture and subsequent service-
connected low back injury.  The examiner observed that it was 
quite apparent that these professionals were basing their 
opinions on the history given by the veteran.  The examiner 
suspected that they might change their opinions if they were 
aware that there was no evidence that the veteran had a 
fractured vertebra either prior to or during his military 
career.  

The examiner also pointed out that his previous report (March 
2005) had stated that the veteran had been using systemic 
steroids for his COPD for 12 years, which was incorrect, as 
the August 2005 report shows that in fact usage was from 
2001-2005.  The examiner identified various X-ray films taken 
from 2002 to 2005 which showed intervertebral disk disease.  
He opined that it was at least as likely as not that the 
veteran was experiencing symptoms of degenerative 
intervertebral disk disease with some degree of osteopenia, 
and that it was at least as likely as not that the veteran's 
use of systemic steroids contributed to some degree towards 
the osteopenia, which was reported in the January 2005 X-ray 
report.  The examiner concluded that it was at least as 
likely as not that the veteran did not have a back disorder 
that existed prior to service and thus his current back 
disorder was unrelated to his pre-service or active service 
periods.  

Also added to the record was an August 2005 opinion provided 
by Dr. T., board certified in pulmonology and internal 
medicine.  Dr. T. opined that Triamcinolone was highly 
unlikely to be the reason for the damage to the veteran's 
spinal disc.  Dr. T. noted that the veteran had a significant 
COPD, and observed that because there is a small amount of 
steroid in Triamcinolone, it usually did not get absorbed 
much.  Dr. T. opined that use of this medication would be 
unlikely to cause damage to the veteran's disc.  

III.  Pertinent Law and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection also may be permitted for various 
enumerated conditions, including arthritis, on a presumptive 
basis as evidence warrants, specifically where manifestations 
thereof are shown to a compensable degree within one year 
following discharge from active military service.  38 C.F.R. 
§§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.  However, 
where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

IV.  Analysis

The veteran seeks service connection for a back disorder.  He 
does not contend that a back disorder was incurred during 
active service.  Rather, he asserts that he was involved in a 
motor vehicle accident in 1953 prior to service in which his 
back was injured, and that his pre-existing back injury was 
aggravated by service.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law 
further provides that the burden to show no aggravation of a 
pre-existing disease or disorder during service is an onerous 
one that lies with the Government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  The VA General Counsel has 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit in Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 
U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

In this case, the Board has determined that the presumption 
of soundness on enlistment has not been rebutted.  In this 
regard, the enlistment examination noted no back disability.  
Service medical records show that the veteran gave history of 
a pre-service motor vehicle accident in 1953, and maintained 
that this resulted in a fractured vertebra.  As early as the 
veteran's third day of service, he began to complain of back 
pain and symptoms.  Accordingly, during the veteran's short 
period of service (just over 3 months), evaluations of the 
back were undertaken which revealed no physical disability or 
impairment and negative X-ray films.  

Regarding the matter of the pre-existence of a back injury, 
the record includes a VA medical opinion furnished in August 
2005 which is of very significant probative value, as it 
included a full review of the evidence, to include the 
service medical records.  In this regard, after reviewing the 
claims folder and service records, the examiner opined that 
it was at least as likely as not that the veteran's assertion 
that he sustained a fractured spine in 1953, prior to 
induction into service, was not accurate.  The examiner 
explained that the veteran complained of back pain in service 
and was examined at which time, physical examination and X-
ray films of the spine were completely normal.  The examiner 
opined that it is at least as likely as not that, if the 
veteran had sustained a fractured lumbar vertebra in 1953, 
this trauma would have been apparent either by residual 
vertebral body deformities or degenerative changes, none were 
apparent.

As previously noted, the Court of Appeals for Veterans Claims 
has stated that the standard of proof for rebutting the 
presumption of soundness "is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable . 
. . [and] the question is not whether the Secretary has 
sustained a burden of producing evidence, but whether the 
evidence as a whole, clearly and unmistakably demonstrates 
that the injury or disease existed prior to service."  
Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. at 261.  Accordingly, while the Board does not doubt the 
veteran's account that he was involved in a motor vehicle 
accident in 1953, the presumption of soundness is not 
rebutted in this case, because the evidence does not contain 
"clear and unmistakable" evidence that a fractured vertebra 
or any other physical disability of the spine pre-existed 
service, in light of the findings noted in the service 
records.  

Therefore, this claim must be considered on the basis of 
direct service incurrence.  In this regard, the Board points 
out that the veteran began complaining of back problems 
almost immediately after enlistment, and repeatedly 
thereafter.  When the back was examined on August 1, 1955, 
during the veteran's first week of service, physical 
examination and X-ray films were negative.  In testimony 
provided by the veteran in late October 1955 during 
proceedings before a board of officers, the veteran indicated 
that he had not done much of anything in his company since he 
was assigned, and stated that he had been out in the field 
with his company only once.  Records show that he spent 22 
days in the hospital from August 11, 1955, to September 2, 
1955, for observation of suspected rheumatic fever 
(ultimately not found).  Physical examination and X-ray films 
of the spine dated after August 1, 1955, were similarly 
negative for any disability.  In essence, there is no 
indication of any back injury or disability during service.

Over 45 years after his discharge from service, the veteran 
filed a second claim for a back disability.  Post-service, it 
was not until 2002 that the record contains medical evidence 
relating to a back disability, and the Board points out that 
this coincides with a motor vehicle accident in which the 
veteran was involved in January 2002, in which he sustained a 
back injury.  It appears clear that the veteran has a current 
disability of the back, primarily manifested by degenerative 
intervertebral disk disease.

It is significant, for purposes of our analysis, that the 
record contains a large gap in evidence, of approximately 45 
years, between 1956 and 2001, during which time the record 
contains absolutely no clinical evidence of any complaints, 
findings, treatment, or diagnoses relating to the back.  This 
gap in the evidentiary record weighs strongly against this 
claim on the basis of a clear lack of any continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991); See also Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology).  

Several medical opinions have been offered by various sources 
including, Dr. S., a physical therapist, Dr. M., and a 
chiropractor (R.K.), all of which purport to support the 
veteran's claim, by virtue of etiologically linking his back 
problems from 2002 forward to a back injury prior to or in 
service.  However, a critical analysis of these opinions 
reveals that they are of little probative value.  Initially, 
these opinions are based on an inaccurate factual basis as 
provided solely by a history of event as reported by the 
veteran.  In this regard, as previously explained there is no 
indication of any back injury or disability in service, nor 
was such noted on his induction, accordingly, there is no 
evidentiary basis supporting the conclusion that a back 
disability existed prior to service.

It is clear as to all of the aforementioned private medical 
opinions that only a history provided by the veteran and not 
a review of the claims folder and/or service medical records 
was used in rendering those opinions.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, a 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As it is clear in this case both that Dr. S., the physical 
therapist, Dr. M., and the chiropractor (R.K.) did not review 
any of the clinical evidence or records in the claims folder 
when making these opinions and that these sources relied on 
an inaccurate factual history, provided solely by the 
veteran, these opinions are of no probative value. 

In contrast, the VA medical opinion furnished in August 2005 
is of significantly higher probative value, as it included a 
full review of the in-service and post-service medical 
records, and accounted for and explained the aforementioned 
private medical opinions.  The examiner identified various X-
ray films taken from 2002 to 2005 which showed intervertebral 
disk disease.  He opined that it was at least as likely as 
not that the veteran was experiencing symptoms of 
degenerative intervertebral disk disease with some degree of 
osteopenia, and that it was at least as likely as not that 
the veteran's use of systemic steroids contributed to some 
degree towards the osteopenia.  The examiner concluded that 
it was at least as likely as not that the veteran does not 
have a back disorder that existed prior to service, and this 
his current back disorder is unrelated to his pre-service or 
active duty service periods.  

Regarding the private medical opinions of record, the VA 
examiner observed that after the 2002 accident the veteran 
had been examined by several physicians and a physical 
therapist, all of whom expressed the opinion that the 
veteran's complaints were related to his vertebral fracture 
and subsequent service-connected low back injury.  The 
examiner observed that it was quite apparent that those 
professionals were not fully aware of the pertinent history, 
and based their opinions upon the history as provided by the 
veteran.  The examiner indicated a likelihood that they would 
change their opinions if they were aware that there was no 
evidence that the veteran had a fractured vertebra either 
prior to or during his military career.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
back disorder must be denied on a direct basis.

Even were the Board to have concluded in this case that a 
back disability was incurred prior to service, thereby 
rebutting the presumption of soundness and changing the 
theory of entitlement to aggravation of pre-existing 
disorder, service connection would still not be warranted.   

Essentially, the critical question in that instance would be 
whether the evidence clearly and unmistakably demonstrates 
that the claimed disability was not aggravated by service.  
In this regard we reiterate that the service medical records, 
although full of the veteran's complaints relating to the 
back, reflect that there was no physical disability of the 
back upon clinical evaluation, and that X-ray films of the 
spine were negative.  The 1955 separation examination 
similarly revealed no abnormality or disability of the spine.  

The initial post-service back symptoms and conditions were 
not documented until 2002, more than 45 years after service, 
and following a January 2002 motor vehicle accident in which 
the veteran sustained a back injury.   

The Board acknowledges that the record contains several 
private medical opinions purporting to etiologically link the 
veteran's post-service back problems to service or to a pre-
service disability.  For the reasons already explained 
herein, those opinions are of very limited probative value 
because they were based upon an inaccurate factual premise as 
reported solely by the veteran, and unsupported by the 
clinical evidence which was clearly not independently 
reviewed by any of these private sources in rendering their 
opinions.  Moreover, neither the clinical evidence itself nor 
any medical opinion has been presented which establishes or 
even suggests aggravation of a claimed pre-existing back 
disorder during service.  Accordingly, even if the veteran's 
back disorder were determined to have been pre-existing his 
entry into active military service, it is clear that this 
condition was not aggravated (i.e., permanently worsened) 
during service.  

The veteran himself has presented numerous statements to the 
effect that his claimed back disability was aggravated by 
active service.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

For all the above reasons, the Board finds that, when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes that the veteran's claimed back disorder, to 
whatever extent it may have pre-existed service, was not 
aggravated during service.  The Board also finds that it is 
unnecessary to address the issue of aggravation under the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306(b).  
Those provisions would not have an impact on this case even 
if evaluated under the theory of aggravation, because the 
Board has already determined under 38 U.S.C.A. § 1111 that 
the evidence clearly and unmistakably demonstrated that the 
appellant's claimed pre-existing back disability was not 
aggravated during his active service.  VAOPGCPREC 3-2003.  


ORDER

Entitlement to service connection for a back disorder, on 
either the basis of direct service incurrence or under the 
theory of aggravation, is denied




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


